 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacificIntermountainExpress Co.andCharles Rich-ard NixonInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 497andCharles Richard Nixon.Cases 8-CA-8106 and8-CB-2268December 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYLocal 497, attempted to cause Respondent Employer, hereinreferred to as PIE, to terminate the employment of Nixon andthat PIE in collaboration with or at the insistence of Local497 terminated Nixon because Nixon opposed ratification ofa collective-bargaining agreement negotiated between Re-spondents and was instrumental in a complaint over the con-duct of Local 497's business agent made to a superior unionofficerThe complaint further alleges that Local 497 failedand refused to afford Nixon fair representation in the process-ing of grievances. PIE and Local 497 have filed answersdenying the commission of any unfair labor practices.On June 10 and 11, 1974, a hearing was held before me atCleveland, Ohio, at the conclusion of which oral argumentwas waived, and the parties were given leave to file briefs.Briefs have been received from all parties.On August 21, 1974, Administrative Law Judge Da-vid S. Davidson issued the attached Decision in thisproceeding. Thereafter, each of the Respondents filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent Pacific Intermountain Express Co., Rich-field,Ohio, its officers, agents, successors, and assigns,and Respondent International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 487, its officers, representatives, andagents, shall take the action set forth in the said recom-mended Order.iThe Respondents have excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEDAVID S DAVIDSON, Administrative Law Judge: Pursuantto charges filed by Charles Richard Nixon, an individual, onJanuary 7, 1974, a consolidated complaint issued on April 30,1974, alleging that Respondent Union, herein referred to asFINDINGS AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERPIE, a Nevada corporation, is engaged in interstate trans-portation of goods and materials by trucks. Its principal officeis in Oakland, California, and it has terminal facilities atvarious locations in the United States including Richfield,Ohio, the sole facility involved in this proceeding. Its annualgross revenue from interstate transportation of goods exceeds$50,000. The parties concede, and I find, that PIE is anemployer engaged in commerce within the meaning of theAct, and that it will effectuate the policies of the Act to assertjurisdiction herein.11THE LABOR ORGANIZATION INVOLVEDLocal 497 isa labor organization within the meaning of theAct.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.BackgroundFor approximately 9 years, Local 497 has represented cer-tainclerical employees at PIE's Richfield, Ohio, facility,commonly referred to as the Akronterminal,and has had aseries of collective-bargaining agreements with PIE coveringthose employees. The Akronterminal isheadquarters forwhat is known as the Akron district which consists of 10terminals in Ohio and Pennsylvania. The Akron office em-ployees handle rating and billing functions for all the Akrondistrict.Charles Richard Nixon, referred to as Dick Nixon by hisfellow employees, started to work at the Akron terminal in1959 and worked there, with one short break in service, untilNovember 28, 1973, when he was discharged. At the time ofhis discharge and for a considerable period before that, Nixonwas a senior rate clerk As such, Nixon received bills oflading, applied the correct charges to. them, and gave themto a billing clerk to be billed and processed Nixon also tooktelephone calls from customers concerning rates and handledcustomer complaints over rates215 NLRB No. 113 PACIFIC INTERMOUNTAINEXPRESS589Around June 1973, Nixon became Local 497 job stewardfor the PIE clerical unit and served in that capacity until hisdischargeIn 1971, when Nixon was not a steward, he was suspendedfor 7 days for participating in an unauthorized work stop-page. At thattime,Nixon and a number of other night shiftemployees refused to cross an unauthorized picket line placedat the terminal by another Teamsters Local representing ga-rage and dockworkers. Nixon did not participate in the pick-eting, but he and a number of others were suspended forrefusing to cross the picket line.2.The 1973negotiationsOn June 30, 1973,' the collective-bargaining agreementbetween PIE and Local 497 expired, and negotiations com-menced. By oral agreement of the parties the terms of theexpired agreement were continued in full force and effectwithout any hiatus pending execution of a new agreement. Asingle negotiating meeting was held betweenmanagementrepresentatives and a Local 497 committee consisting of Busi-nessAgent and Secretary-Treasurer James Wykle, and em-ployees Nixon, Bob McCartney, and Karen Newport. Wyklewas incharge of the negotiations, but Nixon presented em-ployee proposals and did most of the talking in support ofthem.Following thesinglenegotiating meeting, a meeting of thebargainingunitemployees was held at which Wykle advisedthe employees of the benefits that PIE waswillingto offer,and told them that they would receive everything the Interna-tional had received and that it was a good contract. Wyklethen turned the floor over to Nixon who spoke against signingthe contract offered by PIE. The principal basis of Nixon'sopposition was that 3 years earlier the employees had agreedto a contract before negotiations in other parts of the countrywere concluded, that he believed they were promised that anyfurther wage incyeases gained elsewhere would be given them,and that a 75-cent additional increase gained elsewhere wasnot given the PIE employees.Following Nixon's statement in opposition, the employeespresent voted unanimously to reject the PIE offer and to seekauthorization from Teamsters Joint Council No. 41 for astrike. Thereafter, strike authorization was refused, no strikeoccurred, and no further negotiations were held. The em-ployees continued to work under the expired contract, andWykle from time to time urged employees individually toaccept the PIE offer.3Thealleged work stoppageAt the end of each month, PIE attempts to complete all itsbilling for shipments made during the month so that it mayhave an accurate measure of its monthly business September29 and 30, 1973, fell on a Saturday and Sunday, and the officeclerical employees were aware that weekend work would benecessary to achieve PIE's objective of completing all Sep-tember billing before the end of the month.Normally PIE seeks volunteers to work overtime and per-form necessary weekend clerical work. Each week a sheet isAll dates whichappear hereafterwere in 1973,unless otherwise statedposted for employees to sign if they wish to perform suchwork In the event that not enough employees volunteer forsuch work, PIE has the right under its contract to requireemployees to work in inverse order of seniorityApproximately a week before the weekend of September 29and 30, Larry Zvara, who was then a rate clerk, approachedNixon and suggested that it would be a good idea if officeemployees did not sign up for work on the following weekendZvara proposed such action as a means of getting doubletimepay for Sunday work and getting something else throughnegotiations. Nixon's initial reaction was negative.' It is dis-puted whether Nixon ever subsequently joined with Zvaraand others in promoting a slowdown.' According to Zvara,Nixon subsequently reraised the matter, and the outcome oftheir discussion was a decision to move forward with theplan.According to Nixon, he never agreed to promote aslowdown and did not participate in it. There is a considera-ble amount of disputed evidence as to whether a slowdownoccurred and, if so, whether Nixon took an active part in it.Some office clerical employees did sign up and work asdock clerks and billing clerks on September 29 and 30, butNixon and Zvara, who were the only two full-time rate clerksat the terminal, did not sign up, nor did any but one of thecasual rate clerks who occasionally worked weekend over-time for Respondent ° In order to accomplish its objectiveof having all billing completed by midnight September 30,Respondent at extra expense brought five supervisors in fromother locations to perform rating functions over the weekend,and Tim Wood, a casual employee, worked and did somerating work on one of the two weekend days. PIE did notattempt to require Nixon, Zvara, or any other of its regularclerical employees to work on the weekend.4.The suspension of NixonOn October 8, Nixon was called into the terminal officeand, with Wykle present, Terminal Manager Roberts chargedNixon with being responsible for a work stoppage on Septem-ber 29 and 30, thereby violating the contract Nixon askedRoberts to be more specific as to his involvement in the workstoppage and questioned whether in fact there had been one.Roberts referred to a conversation between employee GladysDougherty and Nixon on September 29, saying that Nixonhad approached Dougherty in regard to the slowdown.Nixon said he was being falsely accused and that he had nopart in it. Nixon was told that he was being suspended for 7days and was sent a letter to that effect, dated October 9,1973, and signed by William J Quine, district office supervi-sor,who was Nixon's immediate superior. A copy of thisletter was sent toBusinessAgent Wykle. This letter read-2Zvara and Nixon both so testified3Witnesses and parties to this proceeding uniformly used the term "slow-down" to describe the refusal of employees to sign up for weekend overtimeThis usage will be followed herein for convenienceMax Heeman, Joe Fazek, and Carl Kollert were casual rate clerksHeeman and Kollert informed management representatives that they wouldbe unable to work prior to the weekend Fazek testified that he believed hedid work, but Fazek appeared confused as to actual dates, and his testimonyindicates he was referring to a later weekend I credit other testimony thathe did not work 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis letter is to confirm the action taken against you byPacific Intermountain Express at a hearing held on yourbehalf on October 8, 1973, at the P I.E. Richfield Termi-nal. Present were Mr. Al Roberts, Terminal Manager,Mr. Bill Quine, District Office Supervisor, Mr JamesWykle, Business Agent Local #497, and yourself.Ithas been determined that you be suspended for aperiod of one week (7 days) effective October 8th, 1973,through October 15th, 1973, and return to your normalshift at 1630 on October 16th, 1973.This action is being taken under violation of ArticleXVIII of the labor agreement between Teamsters Cleri-calUnion #497 and Pacific Intermountain Express,from which I quote the second paragraph:"Job stewards and alternates have no authority to takestrike action, or any other action interrupting the Em-ployer's business, except as authorized by official ac-tion of the Local Union. The Employer recognizesthese limitations upon the authority of job stewardsand their alternates, and shall not hold the Unionliable for any unauthorized acts. The Employer in sorecognizing such limitations shall have the authorityto impose proper discipline, including discharge, inthe event the shop steward has taken unauthorizedstrike action, slowdown or work stoppage in violationof this Agreement."Nixon did not work his next 3 scheduled workdays, but onOctober 12, Quine went to District Manager Donald Mayor-as and told Mayoras that he was having difficulty gettingrate clerks and had a great deal of rating to be done Quineasked if Nixon could be recalled, and Mayoras told Quinethat he could. Quine called Nixon and told him he wasneeded at the office because of an overload of work and thatthey were reducing his suspension from 7 days to 3 days.Quine also prepared a letter dated October 12 which wasgiven to Nixon upon his return to work on October 12 Acopy was sent to Wykle. This letter read:This letter is to reference my letter of October 9th, 1973,Certified # 126871, in which you were suspended for aperiod of one week (7 days) from October 8th, 1973,through October 15th, 1973.I am amending the second paragraph of that letter toread the following:"It has been determined that you be suspended for aperiod of three (3) days, effective October 9th, 1973,through October 11, 1973."Per our phone conversation at 11:55 a.m October 12th,1973, you were informed of this change and are expectedto report for the 1630 shift October 12th, 1973, andhonor the sign up sheet for which you signed for workSaturday,October 13th, and Sunday, October 14th,1973.The first three steps of the grievance procedure set forth inthe contract were either bypassed or deemed as having beenfollowed as a result of the October 8 meeting with RobertsThe fourth step of the grievance procedure calls for presenta-tion to an area grievance committee consisting of an equalnumber of employer representatives and union members fromvarious trucking companies under contract with Local 497other than the company directly involved. In the event amajority of the committee votes to settle a dispute, that deci-sion is final and binding on both parties and there is no rightof further appeal. In case of a deadlock in this committee, agrievance may be taken to arbitration.No immediate action was taken with respect to Nixon'sgrievance, but a hearing before the area grievance committeewas set for November 305.Nixon'smeeting with managementWhen Nixon returned from suspension, he requested ameeting with PIE Eastern Region Vice President Sywassinkabout the contract. A meeting was arranged and held onOctober 17. In the interim, Roberts had left as terminalmanager, and Michael Schwartz transferred from Clevelandand became manager of the Akron terminal on October 17The meeting was attended by Sywassink and Schwartz forPIE and by Nixon, McCartney, Newport, and Zvara forLocal 497.Wykle was not present and was not invited orinformed of the meeting.' Nixon told Sywassink that theywere there to discuss the contract, that all other means ofsettlement were exhausted, and that he wanted Sywassink torelate the employees' feelings to Helvey, the PIE labor rela-'tions manager, in Denver. Sywassink told Nixon that he wasnot there to discuss a contract and that as far as he wasconcerned the employees had received all the benefits theywere going to get. Sywassink in effect rejected Nixon's re-quest.06.The employees' complaint to the TeamstersIn late October or early November, Nixon met with Wykleand James Cross, attorney for Local 497. They told Nixonthat they felt there was no further action that the employeescould take on the contract. Nixon told them he had beenencouraged by employees to send a letter to Frank Fitzsim-mons, president of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,and asked for permission to write a letter to FitzsimmonsWykle and Cross agreed, but Cross suggested that NixonleaveWykle's name out of the letter because it would dis-credit him.Following this meeting on November 6, Nixon sent Fitz-simmons the following letter, signed by 22 employees includ-ing Nixon-Due to the extreme dissatisfaction with our local unionrepresentation and apparent exhaustion of all other al-In the meantime on October 11, Nixon had filed a writtengrievance protesting his suspension as without just cause andlacking in supporting evidence.5Nixon testified that it was his purpose to have Sywassink serve as' anintermediary between the employees and PIE officials to renew negotiationsand that he intended to including Wykle in the negotiations but didn't thinkitnecessary to include him in the meeting PACIFIC INTERMOUNTAINEXPRESS591ternatives,we are solicitingyourassistance in the inves-tigation of events prompting the writing of this letter.Teamstersin Chicago had not yet settled their demandfor an additional seventy-five cents in wages, when wewere negotiatingour 1970contract.During the negotia-tions,itwas suggested a clause be added to our contractproviding our members with any benefits derivedthrough the Chicago demands.Mr. JamesWykle (Secre-tary-Treasurer and Business Agent of Teamsters Local#497)immediately replied to our request with the fol-lowing statement: "I have it from averygood source,Chicagowill not get the additional increase". This sub-ject was not discussed again during the negotiations.When the negotiations ended,our committee requestedtheir presence at the summation of our agreement be-tween Mr.Wykle andMr. H. A.Helvey(Labor Rela-tions Representative for Pacific Intermountain Express).Mr. Wykleagreed to our request,but held the summa-tion the following day in the absents[sic] of our commit-teeMr. Wykle then called a meeting of our members to voteon the ratification of our tentative agreement. Prior tothe voting, Mr. Wykle again assured the members thathe had it from a good source, Chicago would not receiveany additional increase in wages, but in the event theyshould,Mr Helvey had given his word that our mem-bers would receive proportionate increases. Our agree-ment was ratified under this assumption. We did notreceive the seventy-five cents as promised, and Mr Hel-vey denied any knowledge of any agreement betweenMr. Wykle and himself.We have now negotiated our 1973 contract, and onceagain wewere refused the seventy-five cents lost in ourlast contract. This, and the refusal of other reasonablebenefits ehanced [sic] a unanimous vote for a sanctionedstrike.Our strike sanction was deniedWe then asked Mr. Wykle to arrangea meetingwith ourcommittee and Mr. William Pressor, and requested thismeeting to be held prior to the signing of our contract.Although Mr. Pressor has agreed to meet with our com-mittee, it has been four months since our contract hasexpired, and numerous requests for a more specific dateand time have proven fruitless. It now appears we maynever accomplish this meeting.These are but a few examples of the unorthodox methodsused to persuade us to accept a contract with only aminimum inbenefits.Mr. Fitzsimmons, with the incredible cost of living in-creases now confronting us, it is imperative we be com-petitive with other workers across the nation. Trustingyou will respect the importance we are placing on thissituation, we hope to gain your support in upgrading ourlocal representationUnderstanding this letter may seem somewhat confusingand not wishing to complicate things more, or consumemore of your valuable time, we are requesting that yousend a representative to investigate this matter. If youshould see fit to do so, information can be obtainedthrough our Union Steward, Mr. Charles R. Nixon, 682Reed Avenue, Akron, Ohio 44306, residence telephonenumber 773-1155.7.Thesolicitation of an affidavit from Gladys DoughertyAround November 1, Larry Zvara became officemanagerreplacing Quine. Shortly thereafter Zvara approached em-ployee Gladys Dougherty and asked her for a statement tothe effect that Nixon had talked to her and told her not towork on the September 29 and 30 weekend. Dougherty wasreluctant to give such a statement, and Zvara repeated hisrequest to her. In mid-November, Dougherty found that shecouldn't work because of emotionalstrain6and took a cou-ple of days off. On November 19, while she was off, Zvaracalled and asked if he could come to her house to see her. Shetold Zvara that she was planning to return to work that night,but Zvara said that his visit had a different purpose. Thatafternoon Zvara and Schwartz arrived at her house, bringingwith them a prepared statement which they asked her to sign.The prepared statement said that Nixon had approachedDougherty and asked her not to work on the weekend ofSeptember 29 and 30. Dougherty asserted that the statementwas not true and refused to sign it. Schwartz and Zvara saidthey would make up a new statement for her to sign and theydiscussed what should go in it.Dougherty told them that before the weekend of Septem-ber 29 and 30 she had been approached by an employee otherthan Nixon who told her that the employees were going totry not to work over the weekend in the hope ofgettingsomething done about the contract 7 Dougherty did not signup for weekend overtime apparently because of uncertainty.over whether she would work. However, later she told ActingOffice Manager Dave Studer that she would work on Satur-day.When Dougherty reported for work at midnight Satur-day, Nixon, who was still at the terminal working overtimeon his Friday shift told her he had not seen her name on thesign-upsheet. She said she had called in to state her availabil-ity for weekend work. Nixon then said something to the effectthat people should sign up on the sheet and should not callin and have the boss sign for them. Dougherty told Nixon notto get smart.After Dougherty recounted these facts, Zvara typed thefollowing statement on a typewriter which Dougherty had ather house:AFFIDAVITI,Gladys I Dougherty, was approached by one of myco-workers and advised none of the office employees ofPIE at Richfield, Ohio, were going to work in a protestof the Company not granting double time pay for Sun-days and in order to get the pending contract wrappedup.6Dougherty's husbandhad recently died7Dougherty identified Charles Rice as the employee who spoke to herRice, who admitted speaking to many employees, denied that he spoke toDougherty about the slowdown 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDIdid not follow this advice but in fact did come toworkon that Saturday,September 29Subsequently I was approachedbyMr.RichardNixon,Union Steward,and asked why I worked on thatweekend.To myknowledge this is the only weekend Ihave ever worked that I was questioned by the stewardas to why I workedWhen Dougherty read the new statement,she protestedthat the last paragraph was still not true, and she still did notwant to sign it Schwartz told her,"that is close enough. Youare not implicating Nixon that he approached you. A co-worker approached you, so it clears Nixon."Dougherty thensigned the affidavit.Although the affidavit contained a jurat and Zvara was anotary, the statement was not notarized by Zvara at Dough-erty's house, but was taken by Zvara to John Baker,anothernotary who is also an employee of PIE, and Baker then signedhis name as Notary Public.'8.Theterminationof NixonOn November28,when Nixon reportedforwork,Schwartz called him to his office Schwartz told Nixon thatdue to an extensive investigation into his involvement in theSeptember 29 and 30 slowdown,PIE had decided to changehis suspension to a discharge.Nixon asked Schwartz to bemore specific as to the charges,but Schwartz only identifiedthe article of the contract that Nixon was charged with violat-ing and said thatNixon knew of orwas responsible for theslowdown.Nixon again asked Schwartz to be more specific,and Schwartz replied that without a union representativepresent he did not feel that he was required to tell him anymore.Schwartz gave Nixon a letter dated November 28,which showed thata copywas senttoWykle.Nixon askedSchwartzifWyklehad been notified.Schwartz said that if hehadn'the would receivea copy ofthe letter and would knowof thedischarge immediately.The letter stated.With reference to your suspension from October 9th,1973, through October 11th, 1973, for violation of Arti-cle XVIII of the Labor Agreement between TeamstersClericalUnion#497 and Pacific Intermountain Ex-pressThe Company has extensively investigated the circum-stances surrounding your participation in the activitiesof September 29th and September 30th, 1973. It has beenconfirmed that you planned and caused a severe workslowdown in direct violation of the Contract,and as a8These findings as to the circumstances of the takingof Dougherty'saffidavitare based on the testimonyof Dougherty which I have creditedAlthough Schwartz and Zvara both testified,only Schwartz was asked aboutthe affidavitAccordingto Schwartz,afterDougherty refused to sign thefirst draft affidavit, she dictateda new affidavit which she signed after acouple of questions,which he answered Schwartz differed with Doughertyas to other details surroundingthe visit to her houseWith respect to thenotarization,Schwartz explained that he originally intendedto have Zvaranotarize the statementbut decided that as Zvarawas instrumental in gettingthe statement, it would be better ifsomeone elsenotarized it For reasonsset forth below, I have not credited Schwartz'testimonywith respect to theaffidavitresult,the Company is amending its previous actionagainst you to a discharge,effective immediately.9.Nixon's grievance over his dischargeBy letter dated November 30, Nixon grieved his discharge,repeating the contentions made in his earlier grievance Thetwo grievances were combined for presentation to the areagrievance committee on November 30, the date originally setfor a hearing on Nixon's initial grievance.According toNixon,he received one telephone call from Wykle,in whichWykle expressed his sympathy,between the time Nixonlearned of his discharge and the grievance meeting, and Wy-kle did not otherwise talk or meet with him in preparation forthe grievance meeting.10.The grievancemeetingAt thearea grievance committee meeting Wykle andNixon were present forLocal 497,and Schwartz was presentfor PIE.'At the outset,Nixon asked Committee ChairmanGoff,an employer representative,for permission to have hisattorney present and to tape record the proceedings. Bothrequests were denied.Nixon asked permission to have KarenNewport,who was present at the hearing site with severalother employees,sit in as his representative or steward. Gofftold Nixon thatWyklewas his representative,and Wykle saidNixon was still steward until there was a decision on hisdischargeGoffreceived and read the papers relating to the grievance,and it was agreed thatthe Companywould present its case,first.Schwartz read testimony indicating that Nixon was re-sponsible for the September 29 and 30 slowdown and pre-sented theaffidavithe had obtained from Mrs. Dougherty onNovember 19, as well as an affidavit signed by Zvara whichstated that Nixon had agreed with Zvara a week before Sep-tember 29 and 30 to contact numerous employees within theofficeto cause a work slowdownWyklethen read a statement on Nixon's behalf,and Nixonwas permitted to speak. Nixon objected to the fact that he wasoriginally suspendedfor 3 days onlyto be discharged 2 daysbeforethe hearing He said that he was handicapped in hispreparation and felt there was extreme injustice in handlingthe entire matter.Either at this point or earlier in the hearing a letter fromSchwartzto Wyklewas read.The letterbore the dateOctober13, 1973, and indicated that like other letters sent by PIEwhich were introduced in evidence in this proceeding, it wassent by certified mail. The letter did not show thatany copywas senttoNixon,and was signedby FreightOperationsSupervisor Richard D.Platt.It stated.With regard to our letterto CharlesR. Nixon, datedOctober 12th, 1973, Mr.Nixon's suspension was re-duced to three(3) daysto limit Company liability whilefurther investigating the circumstances of the case.9These findingsare based on the testimonyof Nixon,whose version ofthe meeting was more comprehensive than thatof any otherwitness and wasnot contradictedin any materialrespectWykle's version differsprincipallyin adjectivesused by him to describe the characterof his participation, i e ,that he made a "rather long drawn out statement" in Nixon's behalf andrepresentedhim "vigorously " PACIFIC INTERMOUNTAINEXPRESS593This is to advise you that the Company considers Mr.Nixon's apparent activities a most serious violation ofthe contract.We are continuing to investigate carefullyall the facts in the case. Should we verify Mr. Nixon'sinvolvement, we will amend our action at a later dateand take more severe disciplinary measures.In fact, this letter was received by Wykle on November 28,the day on which Nixon was discharged, and the evidenceshows that it was typed and mailed a day or two earlier.10When the letter was read at the hearing, Nixon expressedsurprise and asked if his rights had not been violated in thathe had not received the letter earlier and was not aware of it.Goff said it was not necessary to include him in this corre-spondence. Nixon turned to Wykle and asked him why hewas not advised of the letter or given a copyWykle repliedby asking, "Oh, didn't I give you a copy?"Nixon then presented affidavits from several employeesindicating that they had been contacted and asked by Zvaranot to work on September 29 and 30. Nixon also presentedan affidavit signed by Dougherty in which she denied thesecond paragraph of the affidavit she gave to Schwartz andsupplied her corrected version of that paragraph.After the affidavits were read by the committee, Goff askedNixon about his involvement in the contract negotiationsNixon said he wasn't prepared to discuss the contract becausehe didn't think it would come up. Wykle then spoke and saidthey had received benefits comparable to those received bythe International and the subject was dropped.Goff asked if anyone wanted to call witnesses to give livetestimony.Although several employees had appeared andwere outside the hearing room at Nixon's request, he statedthat he was content to rely on his affidavits, and no witnesseswere called.At the conclusion of the hearing, Goff asked those whowere not members to leave the room and indicated that thecommittee would have an answer shortly. A little while later,Goff came out and told Wykle that there would be a decisionin his office in 10 days Thereafter, the area grievance com-mittee unanimously rejected Nixon's grievances, and Nixonwas so notified by Wykle. Nixon asked Wykle to submit hisdischarge to arbitration, and Wykle replied that because ofthe provisions of the contract this request was denied.11The alleged admission attributed to PlattSometime after Nixon's discharge, Freight OperationsSupervisor Platt asked employee Betty Staats whether sheheard if Nixon had taken his discharge to the NLRB. Shereplied negatively and asked if Platt knew why Nixon wasdischarged. Platt said that it was because Nixon had causedsome trouble." According to Platt, she asserted that she feltNixon was discharged because he was the only one whoworked in the office who stood up to the Company Platttestified that the conversation ended at the point Staats testi-fied that she asked Platt whether Platt meant that Nixoncaused trouble because he stood up for the employees as10 Schwartz's secretary testified that she typed the October 13 date be-cause that was the date on the handwritten draft which she copied and whichwas given to her on the day that she typed it11To this point, the versions of Platt and Staats are in basic agreementstewardAccording to Staats, Platt replied, "No, he was atroublemaker for someone outside of the Company." Shetestified that she asked if it was Wykle and Platt replied thathe was not saying and left.12.Manager Schwartz' explanation for Nixon's dischargeand the "October 13" letterAt the time of Nixon's original suspension, TerminalManager Roberts was on vacation. Roberts finished his vaca-tionand resigned. During an unspecified interim periodpreceding Schwartz' arrival at the Akron terminal, FreightOperations Supervisor Platt was in charge of the terminalAccording to Schwartz, within 2 days after Schwartzbecame terminal manager, Platt spoke to him about Nixon.Platt told him that there had been a refusal to work on thepart of the entire rate department for which Roberts andQuine felt that Nixon was responsible. Platt informedSchwartz that Nixon had been suspended, that his grievancewould probably be heard at the end of November, and thatSchwartz would probably want to review the case because itwould be his responsibility to present management's side.According to Schwartz, Platt also said that he had lookedinto the matter and that personnally he felt that Nixon'sactions warranted discharge or at the very least a morethorough investigation than had then occurred. Schwartztold Platt that he would look into it but didn't have time toget into it at that point. Platt gave Schwartz the Nixon filecontaining relevant papers at which Schwartz did not look atat that time, but which he put in his desk with the intentionof reviewing it as soon as more important duties were takencare of.Schwartz testified that within about a week he looked atNixon's file and that, at about the same time in a phoneconversation withWykle about another matter, Schwartzmentioned to Wykle that he was looking further into theNixon case, that he felt that the suspension was not severeenough, and that if they could determine that there was morehard evidence they might amend their action later. Accordingto Schwartz, Wykle protested that he did not think it waslegal under the contract, to which Schwartz replied that therewas ample precedent for amending a previous disciplinaryaction until it was heard by the area grievance committee tomake it either more or less severe. Schwartz testified thatthere was further conversation back and forth about theprecedent for amending disciplinary action. According toSchwartz, he told Wykle he would send him a letter statingthat the investigation was continuing, and Wykle may haveasked him at that time to send him such a letter, but Schwartzdid not remember specifically Schwartz spoke to Wykiefairly regularly thereafter by telephone and in person aboutvarious problems. Schwartz never informed Nixon that fur-ther disciplinary action against him was being considered.Initially, Schwartz testified that after he spoke to Wykle heasked Platt to draft the letter. However, a few minutes later,also on directexamination,Schwartz described that tes-timony as "absolutely in error," and testified that, "In fact,Mr. Platt had drafted a letter which he pointed out to mewhen he gave me Nixon's file." However, Schwartz did nothave the letter sent at that time. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDSchwartz testified further that when he looked at the fileabout a week after Platt gave it to him he discovered a recordof Nixon's previous suspension for a "similar offense,"12 andthe handwritten draft of Platt's letter. Again, Schwartz tookno action with respect to the letter at that time. Accordingto Schwartz, he intended to have the letter sent but but forgot.Schwartz testified further that the letter "stayed in the fileuntil I had an opportunity later on, as I previously testified,to get in my personal investigation in depth." His testimonycontinued.Q And then what did you do with regard to this letterif anything?A.Well, when I picked up the file and determinedthrough our investigation that people hadn't worked,that statements had already been given to that effect, andthere was definite cause, I had assumed that the letterhad been sentI know I had already spoke to Mr. Wykle and advisedhim that we were, and I was surprised to find the letterof the draft still here. I gave it to my secretary and toldher to send it out.According to Schwartz, it was November 26 when he gavethe letter to his secretary, and it was typed directly from thehandwritten draft which Platt had previously prepared.Schwartz testified that he had assumed his secretary wouldcorrect the date on it and was not cognizant that it went outwith an October 13 date on it He also testified that the letterwas a courtesy not required by contract and that he didn't gettoo concerned about it. Schwartz testified that he did notreview the language of the letter before it went out, but thathe had read it and approved of it when Platt handed him thefile on his first or second day at the terminal, and when herediscovered it later he gave his secretary the file and told herit should have been sent out.Schwartz testified that he made a thorough investigation inan attempt to recreate what took place on the weekend ofSeptember 29 and 30 by going oversign-up sheets to deter-minewho had failed to work among the regular and casualsand by developing the patterns of work frequency on otherweekends of those who did not work on that weekend.At around the same time that Schwartz first looked atNixon's file and spoke with Wykle, he also interviewed LarryZvara with a view to making him office manager in place ofQuine who was leaving the terminal. At that time, Schwartztestified, Zvara told him "he was an active participant alongwith Mr. Nixon in attempting to keep employees fromsigningup for overtime on Saturday and Sunday, and that he himselfdid not work and considered their joint attempt as successful,therefore damaging to the Company." Schwartz told Zvarahe appreciated his honesty and promoted him despite whatZvara had told him. Schwartz obtained a writtenstatementincorporating what Zvara had told him, and, according toSchwartz, sought through Zvara to obtain statements fromany willing employees with direct knowledge of Nixon's rolein the slowdown. The only other signed employee statementobtained was Dougherty's which is set forth above.Schwartz spoke directly to only one other employee, MaxHeeman, a casual rate clerk, and asked him why he had notworked. Heeman initially said he had plans to spend theweekend in Pennsylvania and wasn't involved in any slow-down However, according to Schwartz, when Heeman in-dicated that he knew more but didn't want to implicate any-one, Schwartz-told Heeman he believed he was already awareof the facts, and Heeman then said that Zvara had asked himnot to work."Schwartz testified that he made the ultimate decision todischarge Nixon based on the circumstantial evidence thatthere was a slowdown, Nixon's 1971 suspension, and thedirectstatementsof Zvara and Dougherty that Nixon hadviolated article XVIII of the contract.Schwartz testified that he did not discipline Zvara becausehis investigation showed that several other employees werealso involved and the contract article under which he actedagainst Nixon applied only to stewards. He testified that if hehad decided to rely on any other article to discipline Zvaraor any other employee he would have had to moveagainst allthose involved. He testified, "In other words, if I took actionMr. Zvara, I would then have to take similar action againstMr. McCartney, against Charlie Rice, and anyone else whohad admitted that they took part.Iwasreally not desirousof firing everybody in the office, quite frankly."13.BusinessAgent Wykle's testimony concerning his roleinNixon's discharge and the processingof his grievanceAccording to Wykle, on or about October 17 he receiveda call from Schwartz in which, among other things, Schwartzadvised him that due to the seriousness of the situation thathe had elected to continue the investigation. Wykle testifiedthat he "vigorously told him to cool it. The people are upsetover the contract. It would be very unwise to continue anykind of investigation, and I tried to talk him out of goingforward with his investigation " Schwartz told him that hewould be hearing from Schwartz. Wykle testified that hetalked to Schwartz on more than one occasion about theinvestigation.Wykle testified that he did not remember when he receivedthe letter dated October 13 signed by Platt. He conceded that,in an affidavit given during the investigation of this case, hestated that he had received the letter on or about October 13,but testified that at the time he gave the statement he reliedon the date which appeared on the letter and was not awareat that time that there was a discrepancy between the date onthe letter and the date it was mailed.Wykle testified that after he received notice of Nixon'sdischarge he proceeded to represent Nixon as best as hecould. He testified that one of them contacted the other, andNixon came to his office to discuss the problem. AccordingtoWykle, Nixon advised him that he was going ahead withprivate counsel and that he was getting some documentsprepared in his defense. Wykle testified that they were incommunication thereafter, Nixon would call him and hewould call Nixon.12This referred to Nixon's 1971 suspension for refusing to cross a picket11Heeman's version of this conversation was slightly different, but inline described aboveneither version is there any indication that Heeman implicated Nixon PACIFIC INTERMOUNTAINEXPRESS595Wykle testified that he represented Nixon "vigorously" atthe grievance hearing, and did everything he could to repre-sent Nixon as effectively as he was able. He described hisrepresentation as followsWe had a copy of the laboragreementand,a copy'ofthe grievance, and Mr. Nixon and I proceeded to presentthe Union's case After a rather long drawn out state-ment I recommended that Mr. Nixon be put back towork immediately with full back pay.Wykle did not testify, however, as to the content of hisstatement,nor did he testify at all as to the discussion of theOctober 13 letter at the grievance hearing.Wykle denied that he did anything to cause the dischargeof Nixon He conceded that he felt that his relation withNixon was strained and that Nixon was one of the ringleadersin opposition to ratification of the contract.He also concededthat he was suspicious that Nixon had violated the contractHowever,he denied that this affected his representation ofNixon.B.Concluding Findings1.Credibilitya.The slowdownThere are two basic areas in which credibility issues havebeen raised. The first concerns whether or not there was aslowdown and the extent of Nixon's involvement in it. Thesecond concerns the explanations of Schwartz and Wykle ofthe Nixon discharge and the handling of the grievance.Although a number of witnesses were called to testifyabout the slowdown and Nixon's role in it, I note that thecomplaint does not allege any impropriety in the October 8or 12 disciplinary actions, and there is no contention madethat employees were engaged in protected concerted activityon September 29 and 30 Therefore, resolution of these credi-bility issues is useful more to provide background againstwhich later conduct can be measured than to provide anyelement essential to ultimate conclusions in this case. With-out setting forth all the testimony, there first appears to belittle basis for doubt that there was a concerted refusal to signup for overtime on September 29 and 30. In addition toZvara, Charles Rice and other employees testified that aneffort was made to induce employees not to sign up for over-time, and the testimony of Rice andMcCartneymakes itclear that, whatever other reasons they advanced for notworking that weekend,a principal consideration was thedesire to bring pressure on PIE by not workingWith respect to Nixon's role, the evidence is more in con-flictAlthough Zvara testified that out of his conversationswith Nixon there was a decision to move forward with theplan, he had no specific recollection of what was said in thatregard,and testified, "Perhaps a better wording would be thatno decision was ever reached not to do it rather than to saya decision was reached to continue with it." The testimonyof casual employee Tim Wood was somewhat more affirma-tive, that Nixon telephoned him and said he would appreciateit if Wood would be unavailable in the event he was called towork by PIE that weekend. These were the only two wit-nesses to,testify that Nixon became directly involved in theslowdown.While other witnesses denied that Nixon everspoketo themabout the slowdown,"and two testified thatNixon in effect told them that it was up to them as individualsto decide whether to work,15Nixon failed to deny Wood'stestimony unequivocally,and the testimony of McCartneyindicates thatNixon did not separate himself completelyfrom the attempt to induce the slowdown Thus, Nixon de-nied that he called Wood to ask him not to come in, in theevent he was called to work by PIE, but when Nixon wasasked if he had no contact with Wood,Nixon replied, "Thatis not my testimony I did have contact with him. I did notask him not to report to work for the 29th and 30th."WhileNixon described the substance of some conversations he hadwithWood,he did not rule out contact during the weekbefore the slowdown or the possibility that there was somediscussion with Wood short of a direct request that he notwork which Wood might have construed as a request to beunavailable.McCartney,a witness for the General Counsel,testified with some reluctance that Nixon was present on oneoccasion when McCartney was discussing the slowdown withRice, and Nixon commented that he could get in real troublebecause he was a steward but that if no one else worked hemight stay out.From all of the evidence,itappears thatNixon played a somewhat ambiguous and equivocal role dur-ing the week preceding the slowdown,remaining in the back-ground for the most part,aware of what was happeningwithout interfering or disapproving,but giving"proper" re-sponses when confronted directly by employees seeking ad-viceb.The testimonyof Schwartz(1) The "October 13" lettersigned by PlattAlthough Schwartz explained the failure to send the "Oc-tober 13" letter until November 26 and its misdating at thattime as the product of multiple inadvertences, the evidencepersuades me that the likelihood that the series of oversightsand errors described by him occurred is much less than thatthe letter was deliberately misdated to hurdle an obviousprocedural barrier. to discharging Nixon in late November foran offense which occurred 2 months earlier, for which he wassuspended 7 days on October 8, and for which the suspensionwas reduced on October 12. If the "October 13" letter hadbeen sent on October 13, it would have been possible to arguethat the reduction of the suspension on the previous day wasintended as conditional,pending further investigation.But, ofcourse, it was not sent on October 13, and I find ample reasonto believe that it was not even conceived on October 13, letalone drafted, and left to languish unsentin a file onSchwartz' desk from October 19 until November 26.DistrictManager Mayoras, who was consulted about thereduction of Nixon's suspension,said nothing about furtherinvestigation or conditioning Nixon's return on further inves-tigation. The letter to Nixon signed by Quine on October 12.with a copy to Wykle, says nothing about further investiga-tionPlatt,who was allegedly in charge of the terminal on14 Joe Fazek, Max Heeman, Gladys Dougherty, Lila Fay Smith, GregorySmith, Pauline Jacobs, and Charles Louis Smith15Michael Thomas Manning and Colleen Margaret Waskowski 596DECISIONSOF NATIONALLABOR RELATIONS BOARDOctober 13, appeared as a witness and testified to rebut analleged post-discharge admission attributed to him, but hewas asked nothing about the "October 13" letter or the cir-cumstances of its preparation despite its critical importanceto this case and the claim that he originally wrote it. Notestimony was offered to explain why, if he had prepared ahandwritten draft, he did not send it immediately himself toprotect PIE's position in the event that further investigationturned up cause for more severe discipline Even assumingPlatt as interim manager had limited authority, the letterwould have done no more than preserve Respondent's posi-tion, and if he prepared a draft for his own signature presum-ably he had authority to send it. Moreover, as Quine wrotethe two previous letters, it remains unexplained why Platt didnot merely ask Quine to write a further letter, clarifyingQuine's October 12 letter.16 Also unexplained was why, un-like the two previous letters, the "October 13" letter wasaddressed to Wykle with not even a copy to Nixon.Schwartz' testimony as to the letter only raises furtherquestions. First, as set forth above, he initially testified thathe asked Platt to draft the letter and then branded his owntestimony an absolute error. Such an absolute error withrespect to such a critical matter is a puzzlingmental lapseunlessSchwartz inadvertently spoke the truth and then re-canted when he realized that the handwritten draft could nothave been properly dated October 13 if he told Platt to writeitnecessarily some time after October 17 Assuming, how-ever, that Schwartz' absolute error was only the product ofa mental lapse, his testimony begs the questions why the letterwasn't sent (a) when Platt allegedly first pointed it out to hima day or two after October 17, (b) when Schwartz spoke toWykle and allegedly said he would send it about a week afterOctober 17, (c) when Schwartz first looked at the file aroundthe same time, and (d) until November 26 when the investiga-tionwas complete and Schwartz was about to dischargeNixon. Schwartz' explanation that he overlooked it andwasn't overly concerned about the letter is hardly convincing.Although Wykle had nothing to do with the preparationof the "October 13" letter, he was its addressee. However, histestimony, as discussed below, does nothing to bolster thetestimony of Schwartz, but in fact adds to the cause to dis-believe their testimony concerning the letter.PIE contends that, despite everything else, there is oneoverridingfactwhichsupportsSchwartz'explana-tion-that PIE sent the letter by certified mail PIEcontends that anyone seeking to concoct a story would notthrough the use of certified mail provide the means of itsunraveling but would have used ordinary mail I have consid-ered this fact and it does have some weight, but not enough.For one thing, Quine's letters indicate routine use of certifiedmail relatingto disciplinary matters, and no one may havebeen thinking beyond the grievance procedure when this let-terwassent.But beyond that, as will be seen below, mydisbelief of Schwartz is general and rests on other factors aswell as circumstances of the sending of the "October 13"letter.(2) TheDougherty affidavitSchwartz also told an incredible tale concerning the notari-zation of Mrs. Dougherty's affidavit. Although Zvara, a no-tary public was with him at Dougherty's house, Schwartztestified that he decided that it would be better if someone elsenotarized the affidavit because Zvara participated in gettingit.Somehow, according to Schwartz, it seemed more appro-priate to Schwartz to have Zvara take Dougherty's statementto John Baker," another company employee who is also anotary, and have Baker falsely certify that Dougherty's state-ment was sworn to and subscribed to before him Even as-suming that Dougherty would have been willing to swear tothe affidavit, it would be difficult to understand Schwartz'reasoning. But Dougherty testified that she objected even tothe second affidavit and signed it only after she was told thatthe difference was immaterial and that the affidavit clearedNixon. Her testimony rather than Schwartz' illogic offers theonly ready explanation for the gross impropriety chosen bySchwartz as the better way. Since Dougherty still did notagree to the contents of the affidavit, it was better not to askher to notarize the statement while Schwartz was at her houseand to use a notary other than Zvara, who had heard herobject to signing it. I conclude that Schwartz grossly abusedPIE employee Baker's commission as a notary in knowinglyutilizing it to obtain false notarization of Dougherty's state-ment. These considerations cause me not only to discreditSchwartz' version of the circumstances under which Dough-erty's statement was given but also to question Schwartz'regard for the oath taken before me and his veracity other-wise.(3) Schwartz' reason for discharging NixonAs set forth above, Schwartz testified that he dischargedNixon on November 28 because of circumstantial evidenceshowing that there was a slowdown, Nixon's past record, andthe statements of Zvara and Dougherty. Yet, if Schwartz isto be believed, within a week after Schwartz arrived at theterminal Schwartz knew as much as he was going to learnabout the slowdown and Nixon's involvement. Schwartz tes-tified that he looked through the file and learned of Nixon'srecord about a week after his arrival at the terminal. At aboutthe sametime,Schwartz interviewed Zvara for the vacantofficemanager's job and was told by Zvara that Zvara andNixon were active participants in keeping employees fromsigning upfor overtime on Saturday and Sunday It is dif-ficult to see how this information differed from what Robertsbelieved when Nixon was originally suspended, but, assumingthat Zvara disclosed greater participation by Nixon than PIEoriginally believed, after Zvara spoke to Schwartz, Schwartzlearned nothing else which could make Nixon's conduct ap-pear more egregious. Certainly the statement from Dough-erty added nothing. Its first paragraph did not meetSchwartz' advance expectations, and she insisted that thesecond paragraph was untrue even though she signed thestatement. Schwartz spoke to only one other employee, Hee-man, who did not implicate Nixon. The only other evidence16 It should be noted that by November 26 Quine was no longer employedat the terminal, and Platt was the highest official who was there both onOctober 13 and on November 2617Zvara, who testified, was not asked about the affidavit and Baker wasnot called as a witness There is thus only Schwartz' testimony that Zvaratook the statement to Baker for notarization PACIFIC INTERMOUNTAINEXPRESS597on which Schwartz testified he relied was an analysis of workpatterns.The record is silent as to when the analysis wasmade, but that analysis in fact added nothing to what Zvarahad already told Schwartz,that the refusals to work weekendovertime were more than coincidenceThus,it appears thatfor a full month before Nixon's discharge Schwartz knew asmuch about Nixon's role in the slowdown as he knew onNovember 28. That Schwartz waited until November 28 sug-gests that other intervening causes and not the facts so longknown to Schwartz led to the discharge.That Schwartz did not regard the slowdown so seriously isfurther indicated by his promotion of Zvara without anydiscipline and his failure to take any action against Rice,McCartney, and others whom he also had learned were activein promoting the slowdown.Schwartz testified that he distin-guished Nixon from the other proponents of the slowdownbecause as a steward Nixon had a special contractual dutydifferent from others. However,he testified if he disciplinedone of the others he would have had to discipline all of themequally.Schwartz explained,"Iwas really not desirous offiring everybody in the office, quite hardly."But that was notSchwartz'only choice.Suspension or warning were alsoavailable.Schwartz did nothing, giving rise to strong doubtthat the refusal to work overtime was viewed as seriously asSchwartz alleged.'When one puts all of the above together-the inadequatelyexplained misdated letter to paper over the procedural crackin the case against Nixon,the fraudulently notarized affidavitof Dougherty obtained with the representation that it wouldhelp Nixon but used for the contrary purpose, the inade-quately explained hiatus between Nixon's suspension and dis-charge, and the unconvincing explanation for taking no disci-plinary action of any kind against other known participantsinthe slowdown-theconclusion is compelling thatSchwartz'explanation for Nixon's discharge cannot be be-lieved and indeed that Schwartz'testimony as a whole isworthy of little credit.c.The testimonyof WykleWykle, at least theoretically,was not in a position to testifyas to the preparation of the"October 13"letter.But histestimony as to its receipt was no more convincing thanSchwartz'testimony concerning its preparation and supportsthe conclusion that the true facts concerning this letter weresuppressed by both Schwartz and Wykle Professing at thehearing not to remember when he received the letter becausehe has voluminous correspondence,Wykle conceded that, inan affidavit given during the investigation of this case, hestated that he received the letter on or about October 13. Hetestified that in so stating he merely relied on what appearedon the face of the letter and was not then aware of the discrep-ancy between the date on the face of the letter and the datewhen it was mailed.Thistestimony would be plausible but forNixon'suncontradicted testimony about what happenedbefore the area grievance committee.For it was there thatNixon first heard about a continuing investigation and the"October 13"letter.When Nixon protested that he knewnothing about the letter, the chairman of the committee saiditwas sufficient that Wykle received a copy. Nixon thenasked Wykle why he wasn't advised of the letter or given acopy. Wykle's only reply was, "Oh, didn't I give youa copy?"But, if in factWykle had receivedthis letteron November 28,as the returnreceipt shows, he knew on November 30, twodayslater, that he hadn'tgiven Nixona copy, and he knewthat he andPIE were leavingNixon witha false impressionthat theletter was senton October 13 Havingdissembledthen,it is not crediblethat at thetime he gave his affidavitWykle forgot what this letter representedand when he re-ceived it,and I also disbelieve his testimonial claim made atthe hearing in theface of thereturn receipt and a stipulationas towhen the letterwas sent that even thenhe had norecollection of when he receivedthis letter.,Thereis also reason todiscreditWykle as to the contactbetween him and NixonafterNixonwas discharged andWykle's efforts in behalf of Nixon. Wykle claimed that afterNixon wasdischarged, Nixoncameto his officeto discuss theproblemand advisedWykle thathe was going ahead withprivate counsel and getting some documents.According toWykle theywere in communicationthereafter with each call-ing the other.Nixon testified that he had nomeeting withWykle concerningpreparation of his case,and hadonly onetelephone conversation between his dischargeon November28 and the grievance hearing onNovember 30. Given theshort intervalof time,Wykle'sfailureto tellNixon of the"October 13"letter, the total lack of evidence that Wykle didanything to preparefor thearea grievance committeehearing,and the strained relationshipbetween Wykleand Nixon, IcreditNixon.In sum, I do not credit Wykle'stestimony asto his role in the dischargeof Nixon and theprocessing ofNixon's grievance.d.The statement by Platt to StoatsAs set forth above, employeeBetty Staatstestified thatafterNixon'sdischargePlatt told her that Nixonwas dis-charged because he madetroublefor someone outside theCompany,and Platt declined to answer when she asked if itwas Wykle. Although post-discharge statements in the natureof admissions mustalways be viewedwith caution, I amconvinced that Staats testifiedtruthfullyand shouldbe cred-ited.She remained an employeeof PIE at the time of thehearing, andwhateverinterest she may havehad to aid Nixonwas balanced by her interests as a continuing employee.While Platt's testimonywas brief and hewas subjected to aminimum of cross-examination,his interests were clearly al-liedwith PIE's againstNixon.Finally, asbetween the twoversions,Ifind it more plausible that Staats explored whatPlatt meantby his referenceto unspecifiedtrouble caused byNixon than thatshe followed thatreferencewitha simpleterminal declaratory statement.I have credited Staats.(1) The allegedunfair misrepresentationof Nixon byLocal 497The complaintallegesthat Local 497 through Wykle andothers failed and refused toafford Nixonfair representationin the processingof hisgrievances because Nixon opposedWyklewith respect to ratification of a new agreement andwrote to International Brotherhood President Fitzsimmonscomplainingabout Wykle. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDThe duty of fair representation requires that a union servethe interests of all bargaining unit employees fairly and ingood faith, and without hostile discrimination against any ofthem on the basis of arbitrary, irrelevant, or invidious distinc-tions. To establish that the duty has been breached, however,it is not sufficient to establish that a union has been negligentor exercised poor judgment, for the interest of effective ad-ministration of contractual grievance machinery requires thata union be afforded a broad range of discretion in decidingwhat grievances to present and how to present them.18 Buta union representative presenting a grievance is required torepresent the grievant as an advocate and to present his griev-ance in a light most favorable to the grievant. 19Of several grounds in support of the contention that therewas unfair representation in this case most compelling is theevidence that Wykle failed to disclose to Nixon what he knewof the "October 13" letter thereby obstructing a substantialdefense which should have been available to Nixon and madeon his behalf. The evidence has already been set forth in detailabove.When Nixon complained that he had no notice of the"October 13" letter and that the procedure was unfair, Wykleconcealed what he knew, that he received the letter on thesame day as Nixon's discharge, professing a false uncertaintyas to whether he had given Nixon a copy. Thus, Wykle per-mitted the area grievance committee to believe that the letterwas sent on October 13 and undercut Nixon's assertion thathe had no notice by answering Nixon's question to him withhis question to Nixon. Wykle's omission was not immaterialHad he disclosed that he received the letter only 2 days earlieritwould have revealed a substantial crack in PIE's caseagainstNixon which might well have changed the resultbefore the committee and certainly would have given Nixona strong case for arbitration if the committee and Local 497permitted the grievance to reach that stage. For it is a widelyaccepted principle in grievance arbitration that after an em-ployee has been punished once for an offense he may not besubjected to additional and more severe penalties for the sameoffense unless it is made clear that the initial penalty is subjectto the possibility of further discipline. Borrowing from crimi-nal law, such dual punishment is termed double jeopardy andis eschewed.20In these circumstances, Wykle's concealment of materialfacts from Nixon and the area grievance committee canhardly be viewed as falling within the limits of good-faithrepresentation of Nixon. Wykle was not merely negligent, butknew what he was doing and must have done it deliberatelyand with knowledge that he was deceiving both Nixon andthe committee. Even without an apparent cause related toNixon's union activity, under the cases cited above the evi-dence would be sufficient to establish a breach of the duty torepresent Nixon fairly in violation of Section 8(b)(1)(A). Here18Vaca v Sipes,386 U S 171, 190 (1967),Local 575, PackinghouseDivision,Amalgamated Meat Cutters and Butcher Workmen (UPWA),AFL-CIO (Omaha Packing Company),206 NLRB 576 (1973),Teamstersand Chauffeurs Local Union No 729, IBT(Penntruck Co, Inc),189 NLRB696 (1971)19Truck Drivers, Oil Drivers and Filling Station and Platform WorkersLocal No 705, IBT (Associated Transport, Inc),209 NLRB 292 (1974)20 SeeStauffer Chemical Co,59 LA 414, 416,Rite Beverage Co,59 LA380, 382,Hi-LifePackingCo, 41 LA 1083, 1085-87,Ross Gear & Tool Co,35 LA 293,OlinMathieson Chemical Corp,35 LA 95, 100-101,Interna-tional Harvester Company,16 LA 616there is an apparent union related cause which may readilybe inferred from the consistent opposition of Nixon to ratifi-cation of the contract with PIE and his complaint to Interna-tional President Fitzsimmons.Ifind that through Wykle, Local 497 failed to provideNixon with fair representation in the presentation of hisgrievanceonNovember 30, thereby violating Section8(b)(1)(A) of the Act.(2) Thealleged discrimination against Nixonby PIE andLocal 497The complaint alleges Local 497 attempted to cause PIEto discharge Nixon and that PIE discharged Nixon in col-laboration with and/or at the insistence or request of Local497. There is no direct evidence that Wykle asked PIE todischarge Nixon or that Local 497 and PIE worked togetherto achieve that result. But there is evidence from which aninferencemay be drawn that there was an understandingbetween them pursuant to which they collaborated towardthat end.Once again, the "October 13" letter is of major signifi-cance, for, having rejected the testimony of Schwartz andWykle concerning this letter, the evidence stands as showingthat on November 26 PIE sent a predated letter to Wyklewhich was then utilized before the area grievance committeeto show that Local 497 had timely notice of PIE's continuinginvestigation of Nixon. Not only did Wykle conceal the truthabout this letter from the committee, but Schwartz also mis-led the committee by presenting this letter without furtherexplanation. That Schwartz presented it and Wykle remainedsilent gives rise to a strong inference that Schwartz and Wy-kle had communicated in advance about this letter21 andhad an understanding that it would be utilized by Schwartzwithout objection by Wykle Such an understanding couldonly have had as its purpose an attempt to discharge Nixonin such a way that his prior suspension for the same offensecould not be raised as a bar to the discharge before the areagrievance committee. In short, there is reason to concludethatWykle had an understanding with Schwartz, the purposeof which was to carry out Nixon's discharge.The fact that the reasons given for the discharge cannot bebelieved itself supports an inference that the true reason couldnot be disclosed without revealing unlawful motivation.22Moreover, as set forth above, the fact that Schwartz kneweverything he needed to know about Nixon's record and hisrole in the slowdown a month before the discharge, takenwith the belated concoction of the October 13 letter, indicatesthat some later event rather than the slowdown caused thedischarge. The one intervening event which appears and ex-plains both the discharge and Wykle's collaboration withSchwartz in the effort to make it stick before the area griev-ance committee is Nixon's continuing conflict with Wykleand his November 6 letter to Fitzsimmons.23 Finally, al-21Both testified that they were in frequent communication Schwartz ofcourse also testified that he told Wykle he would send the letter about amonth beforeitwas sentFor reasons set forth above, I have not creditedthat testimony22Shattuck Denn Mining Corporation v NLRB,362 F 2d 466, 470(CA 9, 1966) PACIFIC INTERMOUNTAINEXPRESS599though not chargeable as an admission against Local 497, thestatement by Platt, the signer, of the "October 13"'letter, toemployee Staats that Nixon was discharged because he wasa troublemaker for someone outside the Company givesadded support to the conclusion that PIE dischargedNixon because Nixon was making trouble for WykleFrom all of the above, I conclude that Nixon was notdischarged by PIE because of his participation in the Septem-ber slowdown but because of his continuing opposition toWykle and his letter of complaint to Fitzsimmons. I find thatPIE thereby violated Section 8(a)(3) and (1) of the Act. Fur-thermore, while there is no direct evidence that Wykle re-quested or instigated the discharge, the evidence warrants theconclusion that Wykle and Schwartz collaborated and had anunderstanding as to the "October 13" letter so as to achieveNixon's discharge and rejection of Nixon's certain grievance.Accordingly,I alsofind that Local 497 by virtue of thatunderstanding violated Section 8(b)(2) and 8(b)(1)(A) of theAct.24IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the operations of PIEdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondents violated Section 8(a)(3)and (1) and 8(b)(2) and (1)(A) of the Act, I shall recommendthat they cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the ActAs I have found that Local 497 through Wykle entered intoan understanding with PIE to achieve the discharge ofCharles Richard Nixon and the rejection of his grievancebecause of his union activities, I shall recommend that Local497 be ordered to notify PIE, in writing, with a copy toNixon, that it has no objection to his immediate and fullreinstatement to his former job or, if that job no longer exists,to a substantially equivalent position without prejudice to hisseniority or other rights and privileges I shall also recom-mend that PIE be ordered to offer Nixon immediate and fullreinstatement to his former job or, if that job no longer exists,to a substantially equivalent position, without prejudice to hisseniority or other rights and privileges.I shall further recommend that Respondents be orderedjointly and severally to make Nixon whole for any loss ofearnings he may have suffered as a result of the discrimina-tion against him by payment to him of the amount he nor-mally would have earned from the date of his discharge to thedates setforth hereafter,less net earnings, to whichshall beadded interest at the rate of 6 percentper annum, in accord-ancewith the formula set forth in FW. Woolworth Company,23While PIE mayhave had no independent reason toprotectWykle, ithad a clear interest in the outcomeof the issue over which Nixon's conflictwithWykie arose,and its interest was alignedwith Wykle's24WalterJ Barnes Electrical Co, Inc,188 NLRB 183, 186 (1971)90 NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962). In the case of the Union, its backpayliability shall terminate 5 days after it notifies PIE and Nixonthat it has no objection to his reinstatement, as providedabove. In the case of PIE, its backpay, liability shall terminateon the date that Nixon is offered reinstatement.Upon the basis of the above findings of fact and the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1Pacific Intermountain Express Co. is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 497, is a labororganization within the meaning of Section 2(5) of the Act.3. By failing and refusing to afford Charles Richard Nixonfull and fair representation in the processing of grievancesbecause of his union activities, Respondent Union has en-gaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(b)(1)(A) and 2(6)and (7) of the Act4 By entering into an understanding with RespondentEmployer for the discharge of Charles Richard Nixon be-cause of his union activities, Respondent Union has engagedin and is engaging in unfair labor practices affecting com-merce within the meaning of Sections 8(b)(2) and (1)(A) and2(6) and (7) of the Act.5.By discharging Charles Richard Nixon because of hisunion activities, Respondent Employer has engaged in and isengaging in unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(3) and (1) and 2(6) and (7) ofthe Act.Upon the basis of the above findings of fact, conclusions oflaw, and the entire record in the case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, Ihereby issue the following recommended:ORDER25A. Respondent Pacific Intermountain Express Co., Rich-field,Ohio, its officers, agents, successors, and assigns, shall1.Cease and desist from-(a) Encouraging membership in International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local 497, or in any other labor organization, bydischarging, or in any other manner discriminating againstany employee in regard to hire or tenure of employment orany term or condition of employment except to the extentthat membership may be required by an agreement as a con-dition of employment, as authorized in Section 8(a)(3) of theAct as modified by the Labor-Management Reporting andDisclosure Act of 1959.25 in the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 600DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Offer Charles Richard Nixon immediate and full rein-statement to his former job or, if that job no longer exists, toa substantially equivalent position without prejudice to hisseniority or other rights and privileges.(b) Jointly and severally with Respondent InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 497, make Charles Richard Nixonwhole for any loss of earnings suffered as a result of thediscrimination against him in the manner set forth in thesection of the Decision entitled "The Remedy "(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records relevant andnecessary to a determination of compliance with paragraphs(a) and (b) above(d) Post at its Richfield, Ohio, place of business copies ofthe attached notice marked "Appendix A."26 Copies of saidnotice on forms provided by the Regional Director for Region8, after being duly signed by Respondent Employer's repre-for any loss of earnings he may have suffered as a result ofthe discrimination against him in the manner set forth in thesection of the Decision above entitled "The Remedy "(b)Notify Pacific Intermountain Express Co., in writing,that it has no objection to Nixon's employment and requeststhem to offer him reinstatement, and furnish Nixon withcopies of such notification(c) Post at its office copies of the attached notice marked"Appendix B."27 Copies of said notice, on forms providedby the Regional Director for Region 8, after being duly signedby an authorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includingall places where notices to members are customarily postedReasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d)Deliver to the Regional Director for Region 8 signedcopies of said notice in sufficient number to be posted byPacific Intermountain Express Co., the Employer willing, inall places where notices to employees are customarily posted(e)Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewithsentative, shall be posted by it immediately upon receipt27 See fn 26,suprathereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent Employer to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewithB.Respondent International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local497, its officers, representatives, and agents, shall1.Cease and desist from.(a) Causing or attempting to cause Pacific IntermountainExpress Co. to discriminate against any of their employees inviolation of Section 8(a)(3) of the Act(b) Failing and refusing to afford employees full and fairrepresentation in the processing of grievances because of theirunion activities(c) In any other manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act,except to the extent that such rights are affected by an agree-ment requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2 Take the following affirmative action which is necessaryto effectuate the policies of the Act(a) Jointly and severally with Respondent Pacific Inter-mountain Express Co make Charles Richard Nixon wholeAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT encourage membership in InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local 497, or any other organi-zation, by discharginb, or in any other manner dis-criminating against our employees in regard to their hireor tenure of employment or any other condition of em-ployment, except to the extent that membership may berequired by an agreement as a condition of employmentas authorized by Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1959WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of therights guaranteed in Section 7 of the ActWE WILL offer Charles Richard Nixon immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position with-out prejudice to his seniority or other rights or privileges,and WE WILL make him whole for any loss of earnings hemay have suffered because of his discharge, with interestat 6 percent per annum.26 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "PACIFIC INTERMOUNTAIN EXPRESS CO PACIFIC INTERMOUNTAINEXPRESS601APPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause Pacific Inter-mountain Express Co to discriminate against CharlesRichard Nixon or any other employee in violation ofSection 8(a)(3) of the Act.WE WILL NOT fail or refuse to afford any employee fulland fair representation in the processing of grievancesbecause of his union activities.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rightsare affected by an agreement requiring membership in alabor organization as a condition of employment, as au-thorized in Section 8(a)(3) of theAct, asmodified by theLabor-Management Reporting and Disclosure Act of1959.WE WILLnotify Pacific Intermountain Express Co., inwasting,that we have no objection to the employment ofCharlesRichard Nixon and request his reinstatement,and WE WILLfurnish him with acopy ofsuch notifica-tionWE WILLmakeCharlesRichard Nixon whole for anyloss of earnings suffered because of his discharge, withinterest at 6 percent per annum.INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, LOCAL 497